 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL CLAMP,                                           Case No. 1:19-cv-01625-SAB

12                      Plaintiff,                                ORDER GRANTING DEFENDANT’S
                                                                  MOTION TO STAY ACTION DUE TO
13             v.                                                 INABILITY TO PRODUCE
                                                                  ADMINISTRATIVE RECORD IN LIGHT
14       COMMISSIONER OF SOCIAL SECURITY,                         OF COVID-19 PUBLIC HEALTH
                                                                  EMERGENCY
15                      Defendant.
                                                                  (ECF No. 12)
16

17           Plaintiff Michael Clamp (“Plaintiff”) filed this action on November 12, 2019. (ECF No.

18 1.) On December 11, 2019, the summons and complaint were served on Defendant. (ECF No.

19 10.)      Therefore, Defendant was required to file the certified transcript of the record

20 (“Administrative Record”) in this matter on or before April 9, 2020. (ECF No. 7.) On April 8,
                                                                       1


21 2020, Defendant filed a motion to stay this action until such time as Defendant regains the

22 capacity to produce the Administrative Record. (ECF No. 12.)

23           According to the filing and attached declaration, due to the COVID-19 health emergency,

24 the Social Security Administration (“SSA”) has suspended in-office services, and specifically,

25 the emergency has impacted the operations in the SSA’s Office of Appellate Operation in Falls

26   1
        “As part of the Commissioner’s answer the Commissioner of Social Security shall file a certified copy of the
     transcript of the record including the evidence upon which the findings and decision complained of are based. The
27   court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or
     reversing the decision of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
28   42 U.S.C. § 405(g).


                                                              1
 1 Church Virginia.       (ECF No. 12; Decl. Christianne Voegelle Support Def’s Mot. Stay

 2 Proceedings (“Voegelle Decl.”) ¶ j, ECF No. 12-1.) Consequently, Defendant is presently

 3 unable to complete production of the Administrative Record. (Id.) When Defendant regains the

 4 ability to prepare Administrative Records, prioritization will be given to prepare the

 5 Administrative Records based on date, with the oldest receipts to be processed first. (Id.) The

 6 Court finds good cause to grant the stay of this action until the time Defendant regains the ability

 7 to produce the Administrative Record.

 8          Accordingly, IT IS HEREBY ORDERED that:

 9          1.      This matter is STAYED until such time Defendant regains the capacity to produce

10                  and files the Administrative Record in this action;

11          2.      The stay of this matter shall automatically lift upon the Defendant’s filing of the

12                  Administrative Record; and

13          3.      If the Administrative Record is not filed within ninety (90) days of issuance of

14                  this order, Defendant shall file a status report that describes the status of

15                  Defendant’s ability to produce the Administrative Record, and specifies the

16                  amount of additional time needed to complete and file the Administrative Record.

17
     IT IS SO ORDERED.
18

19 Dated:        April 9, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                     2
